 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ABRAHAM LEAVITT,
 8                                   Plaintiff,
                                                              C18-368 TSZ
 9                v.
                                                              MINUTE ORDER
10        CHASE BANK USA NA,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Counsel having advised the Court that this matter has been resolved, docket
14
   no. 21, and it appearing that no issue remains for the Court’s determination, NOW,
   THEREFORE, IT IS ORDERED that this case is DISMISSED with prejudice and
15
   without costs. In the event settlement is not perfected, either party may move to reopen
   and trial will be scheduled, provided such motion is filed within 90 days of the date of
16
   this Order.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 30th day of October, 2018.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
